Exhibit 10.36

UNIVAR USA INC. SUPPLEMENTAL RETIREMENT PLAN

(As Amended and Restated Effective July 1, 2004)

Seventh Amendment

WHEREAS, Univar USA Inc. (the “Company”) sponsors and maintains the Univar USA
Inc. Supplemental Retirement Plan, as amended and restated effective July 1,
2004 and as thereafter amended (the “Plan”); and

WHEREAS, Appendix B sets forth special rules regarding additional age and
service credit for Patrick D. Tole (“Executive”) in the event Univar Inc.
terminates his employment for reasons other than Cause or Total Disability or he
voluntarily terminates his employment for Good Reason in the absence of Cause,
provided such termination occurs within 24 months after a change in control of
Univar Inc.; and

WHEREAS, for purposes of Appendix B and the employment agreement between
Executive and Univar Inc., a change in control of Univar Inc. occurred on
October 11, 2007; and

WHEREAS, the Company has the authority to amend the Plan pursuant to Section 10
of the Plan; and

WHEREAS, the Company desires to amend the portion of Appendix B of the Plan
applicable to Executive to revise the terms of Executive’s additional age and
service credit, the time benefit payments commence and the form of benefit
payment;

NOW, THEREFORE, the Plan is hereby amended as follows, effective as of the date
this Amendment is executed:

1. The first paragraph that immediately follows Section 5(d) of the Plan,
Benefit Amount, is amended in its entirety to read as follows:

Notwithstanding the above in this Section 5 of the Plan or the provisions of
this Plan regarding the form and timing of distribution of Plan benefits, Univar
USA Inc. may amend the Plan at any time to provide different formulas and terms
for determining the amount of benefit a Participant accrues under this Plan, as
well as the terms regarding form and timing of benefit payment under this Plan,
and such different formulas and terms may result in more or less benefits being
accrued by such Participant than what would be accrued under the terms above in
this Section 5 above, and for payment being commenced and paid at a time and in
a form different than otherwise provided in the body of this Plan document. Any
change in the formulas and terms that result (or may result) in a reduction in
benefits already accrued by a Participant under the Plan at the time the
amendment is adopted must be consented to by the Participant. The different
formulas and terms that apply to a Participant shall be set forth in Appendix B
hereto.



--------------------------------------------------------------------------------

2. The following sentence is added to the end of the second paragraph of
Appendix B:

The following shall also set forth special rules for the Participants set forth
below regarding the form and timing of payment of their Plan benefits.

3. The section of Appendix B of the Plan relating to Executive is hereby amended
in its entirety to read as follows:

Patrick D. Tole

If Univar Inc. terminates Mr. Tole’s employment other than for Cause or Total
Disability, or if Mr. Tole (“Executive”) terminates Executive’s employment for
Good Reason in the absence of Cause (as defined in his employment agreement with
Univar Inc. dated February 19, 2003, as amended effective April 11, 2006, May 9,
2006, October 11, 2007 and June 10, 2008, hereinafter “Employment Agreement”),
or if Executive’s employment with Univar Inc. terminates due to his death, and
if such termination occurs no later than October 10, 2009 and Executive
satisfies the release condition set forth in the first sentence of Section 5.2
of his Employment Agreement, Executive’s retirement benefit under this Plan
shall be determined using the following age and service credits and paid at the
time and in the form described in the following paragraph:

Executive’s retirement benefit under this Plan shall be determined as if
Executive were age 55 plus the number of whole months between April 1, 2008 and
the date of his actual termination of employment and Executive had credited
service as if he had worked for Univar Inc. until attaining age 55 plus the
number of whole months between April 1, 2008 and the date of his actual
termination of employment. Monthly benefit payments under this Plan shall
commence on the later of January 1, 2009 or the first day of the month after
Executive terminates employment with Univar Inc. and shall be payable in the
form of annuity (e.g., single life annuity, 100% joint and survivor annuity)
irrevocably elected by Executive with respect to his Plan benefit prior to the
earlier of December 31, 2008 or the date of his termination of employment with
Univar Inc. The timing and form of benefit commencing on the later of January 1,
2009 or the first day of the month after Executive terminates employment with
Univar Inc. shall apply to Executive’s entire accrued benefit under this Plan
(including amounts accrued prior to January 1, 2005), and such timing and form
shall not be tied to the timing and form of benefit payments from the Univar USA
Inc. Retirement Plan (“US Pension”). Commencing on the later of January 1, 2009
or the first day of the month after Executive terminates employment with Univar
Inc. and ending with the month in which Executive actually turns age 55 (or, if
earlier, upon his death), monthly payments from this Plan shall include amounts
that would have been payable per month from the US Pension had Executive been
age 55 and commenced receiving benefit payments from that plan on the later of
January 1, 2009 or the first day of the month after Executive terminates
employment with Univar Inc. in the form of annuity irrevocably elected by
Executive with respect to his Plan benefit prior to the earlier of his
termination of employment with Univar Inc. or December 31, 2008. Executive
agrees that his benefit payments under the



--------------------------------------------------------------------------------

US Pension shall not commence prior to the earlier of his death or the first of
the month following his attainment of age 55. In the event Executive fails to
make a timely election of the form of annuity payment of his Plan benefit, such
benefit shall be paid in the form of a 100% joint and survivor annuity with his
spouse as joint annuitant.

In the event Executive’s employment with Univar Inc. terminates and Executive is
not entitled to have his Plan benefit amount, timing and form determined
pursuant to the immediately preceding paragraph (e.g., the termination occurs
after October 10, 2009), Executive’s Plan benefit shall be calculated and paid
as follows:

Executive’s benefit under this Plan shall be calculated based on his actual age
and credited service at the time benefit payments commence from this Plan
(without any additions of age or service credit for periods of time after his
termination of employment). Benefit payments from this Plan (including amounts
accrued and vested as of December 31, 2004 as well as amounts that are accrued
or become vested thereafter) shall commence on the first day of the month
following the later of his termination of employment with Univar Inc. or
attainment of age 55, and shall be payable in the form of annuity (e.g., single
life annuity, 100% joint and survivor annuity) irrevocably elected by Executive
with respect to his Plan benefit prior to the earlier of December 31, 2008 or
the date of his termination of employment with Univar Inc. In the event
Executive fails to make a timely election of the form of annuity payment of his
Plan benefit, such benefit shall be paid in the form of a 100% joint and
survivor annuity with his spouse as joint annuitant.

This Seventh Amendment is executed this 19th day of June, 2008.

 

UNIVAR USA INC.

By

 

/s/ Gary Pruitt

Its President